DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/19/2022 has been entered. Claims 1-12 are pending in the Application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 6 recite the limitation “the auxiliary light incident surface comprises three auxiliary light incident surfaces that are parallelly disposed to each other. “. The Examiner reviewed the Specification and the Drawings and did not find disclosure of the claimed limitation, in particular, “parallely”. The Specification, in paragraphs such as ¶ [0017], does not mention that the auxiliary light incident surfaces are parallel and the Drawings do not necessarily and explicitly indicate that the auxiliary light incident surfaces are parallel, as there is no disclosure in the Specification that the Drawings are to scale. The facet incident surfaces appear to be extending in a similar direction, but there is no indication that they are in fact parallel.
Claims 2-5 are rejected due to their dependence on claim 1.
Claims 7-12 are rejected due to their dependence on claim 6.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 recite the limitation “the auxiliary light incident surface comprises three auxiliary light incident surfaces that are parallelly disposed to each other. “ It is unclear whether the word parallely contains a differentiation from the word parallel, whether it means exactly parallel or substantially parallel. The original Specification as filed does not contain any definition or mention of the word “parallely”. For the purposes of claim examination, the Examiner will interpret “parallelly” as “parallel”.
Claims 2-5 are rejected due to their dependence on claim 1.
Claims 7-12 are rejected due to their dependence on claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagotacos et al., US 2011/0043120 A1 in view of Dross, US 2018/0074232 A1.

Regarding claim 1, Panagotacos discloses “A lens (130, Fig. 9C) comprising: a light incident portion (170, Fig. 9C) and a light-emitting portion (180, Fig. 9C), wherein: the light-emitting portion comprises a main light-emitting surface (middle of 180, Fig. 9C) and an auxiliary light-emitting surface (side portion of 180, Fig. 9C) surrounding the main light-emitting surface; the main light-emitting surface and the auxiliary light-emitting surface protrude toward a side away from the light incident portion (seen in Fig. 9C), the auxiliary light-emitting surface is a curved surface (seen in Fig. 9C); and the auxiliary light-emitting surface has a protruding height gradually decreasing in a direction away from the main light-emitting surface (seen in Fig. 9C), the light incident portion comprises a main light incident surface (seen in Fig. 9C, middle of the incidence surface) and an auxiliary light incident surface (side portion of the incidence surface, Fig. 9C), and the auxiliary light incident surface comprises three auxiliary light incident surfaces (170 incidence surfaces of the facets, seen in Fig. 9C and 9D)”.
However, Panagotacos does not explicitly disclose “three auxiliary light incident surfaces that are parallelly disposed to each other”. Panagotacos does disclose that the angularity of the facets can be different for different lighting output results (¶ [0037]).
Dross discloses a lens with a light incident portion and a light emitting portion, the light emitting portion contains three auxiliary light incident surfaces (231n of the teeth, Fig. 2a), and the first surface of the teeth are parallel  (¶ [0012] and ¶ [0068] “The first surface 331n of a tooth is illustrated as parallellparallel [sic] (or approximately parallel) with the optical axis 380”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the auxiliary light incident surfaces, as taught by Panagotacos, to be parallel, such as taught by Dross. One of ordinary skill in the art would have been motivated to have the auxiliary light incident surfaces be parallel for selecting an appropriate angularity of the facets in emitting a desired output of light (Panagotacos, ¶ [0037]).
Regarding claim 2, Panagotacos in view of Dross discloses the invention of claim 1, as cited above, and further discloses “the lens is a collimating lens (Panagotacos, seen in Fig. 9C).”  
	Regarding claim 3, Panagotacos in view of Dross discloses the invention of claim 1, as cited above, and further discloses “the light incident portion comprises a main light incident surface (Panagotacos,seen in Fig. 9C, middle of the incidence surface), and the main light incident surface protrudes toward a side away from the light-emitting portion (Panagotacos,seen in Fig. 9C).”  
	Regarding claim 4, Panagotacos in view of Dross discloses the invention of claim 1, as cited above, and further discloses “a convex portion (Panagotacos, facets 155, Fig. 9CD) is provided around the main light incident surface (Panagotacos, seen in Fig. 9CD), the convex portion protrudes toward the side away from the light-emitting portion (Panagotacos, seen in Fig. 9CD), and a surface of the convex portion facing the main light incident surface forms the auxiliary light incident surface (Panagotacos, 170, Fig. 9CD), and a surface of the convex portion away from the main light incident surface forms a reflective surface (Panagotacos, 175, Fig. 9CD), and the reflective surface is a total reflective surface (Panagotacos, seen in Fig. 9D).”
	Regarding claim 5, Panagotacos in view of Dross discloses the invention of claim 4, as cited above, and further discloses “at least two convex portions are provided, and the at least two convex portions have heights increasing sequentially in a direction away from the main light incident surface (Panagotacos, seen Fig. 9CD).”  
	Regarding claim 6, Panagotacos discloses “A lighting fixture (Fig. 2), comprising: a lamp housing (25, Fig. 2 and 3), a light-emitting assembly (10, 15, and 40, Fig. 3) and a light distribution assembly (20, Fig. 3), wherein the light distribution assembly comprises a lens comprising 
a light incident portion (170, Fig. 9C) and a light-emitting portion (180, Fig. 9C), wherein: the light-emitting portion comprises a main light-emitting surface (middle of 180, Fig. 9C) and an auxiliary light-emitting surface (side portion of 180, Fig. 9C) surrounding the main light-emitting surface; the main light-emitting surface and the auxiliary light-emitting surface protrude toward a side away from the light incident portion (seen in Fig. 9C), the auxiliary light-emitting surface is a curved surface (seen in Fig. 9C); and the auxiliary light-emitting surface has a protruding height gradually decreasing in a direction away from the main light-emitting surface (seen in Fig. 9C), and the light incident portion comprises a main light incident surface (seen in Fig. 9C, middle of the incidence surface) and an auxiliary light incident surface (side portion of the incidence surface, Fig. 9C), and the auxiliary light incident surface comprises three auxiliary light incident surfaces (170 incidence surfaces of the facets, seen in Fig. 9C and 9D)
and wherein: the lamp housing has a lamp cavity, and the light-emitting assembly and the light distribution assembly are arranged in the lamp cavity (seen in Fig. 2).”
However, Panagotacos does not explicitly disclose “three auxiliary light incident surfaces that are parallelly disposed to each other”. Panagotacos does disclose that the angularity of the facets can be different for different lighting output results (¶ [0037]).
Dross discloses a lens with a light incident portion and a light emitting portion, the light emitting portion contains three auxiliary light incident surfaces (231n of the teeth, Fig. 2a), and the first surface of the teeth are parallel  (¶ [0012] and ¶ [0068] “The first surface 331n of a tooth is illustrated as parallellparallel [sic] (or approximately parallel) with the optical axis 380”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to modify the auxiliary light incident surfaces, as taught by Panagotacos, to be parallel, such as taught by Dross. One of ordinary skill in the art would have been motivated to have the auxiliary light incident surfaces be parallel for selecting an appropriate angularity of the facets in emitting a desired output of light (Panagotacos, ¶ [0037]).

Regarding claim 10, Panagotacos in view of Dross discloses the invention of claim 6, as cited above, and further discloses “at least two convex portions (Panagotacos, facets 155, Fig. 9CD) are provided around the main light incident surface (Panagotacos, Fig. 9CD), the convex portions protrude toward the side away from the light-emitting portion (Panagotacos, seen in Fig. 9CD), and surfaces of the convex portions facing the main light incident surface form the auxiliary light incident surfaces  (Panagotacos, 170, Fig. 9CD), and surfaces of the convex portions away from the main light incident surface form reflective surfaces (Panagotacos, 175, Fig. 9CD), angles between a center line of the lens (Panagotacos, 135, Fig. 9C) and connection lines connecting outer ends of the at least two convex portions to a light-emitting center of the light-emitting assembly increases sequentially in the direction away from the main light incident surface (Panagotacos, seen in Fig. 9CD).
Regarding claim 11, Panagotacos in view of Dross discloses the invention of claim 10, as cited above, and further discloses “the at least two of the convex portions comprise a first convex portion, a second convex portion, and a third convex portion (Panagotacos, seen in Fig. 9CD, at least three facets on each side) that are sequentially arranged from proximal position to distal position with respect to the main light incident surface (Panagotacos, seen in Fig. 9CD), an angle between the center line of the lens and a connection line connecting an outer end of the first convex portion to the light-emitting center of the light-emitting assembly, an angle between the center line of the lens and a connection line connecting an outer end of the second convex portion to the light-emitting center of the light-emitting assembly, and an angle between the center line of the lens and a connection line connecting an outer end of the third convex portion to the light-emitting center of the light-emitting assembly are respectively 50 -60 degrees, 60-70 degrees, and 70-80 degrees (Panagotacos, seen in Fig. 9C).
Regarding claim 12, Panagotacos in view of Dross discloses the invention of claim 10, as cited above, but does not explicitly disclose “an angle between the center line of the lens and a connection line connecting an outer end of the main light incident surface to the light-emitting center of the light-emitting assembly is 40-50 degrees”. Panagotacos is silent with regards to the angle between the center and the outer edge of the main light incident surface.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to select an angle between the center line of the lens and a connection line connecting an outer end of the main light incident surface to the light-emitting center of the light-emitting assembly is 40-50 degrees. One of ordinary skill in the art would have been motivated to select a particular main light incident surface length in order to meet the specific lighting needs of a given application (such as desired output). Please note that in the Instant Application, ¶ [0039],  applicant has not disclosed any criticality for the claimed limitations..


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panagotacos in view of Dross, and further in view of Kikuchi et al., JP 2009049239 A (all citations will be made to the English language translation provided by Google Patents).

Regarding claim 7, Panagotacos discloses the invention of claim 6, as cited above, and further discloses “the light distribution assembly further comprises a installation plate (20, Fig. 3), the lens is arranged on the installation plate (seen in Fig. 3), and the installation plate is provided with a step shaft (140, Fig. 8C); 
and the light-emitting assembly comprises a light plate (seen in Fig. 4A), the light plate is provided with at least two restrictive holes with different apertures (50, 55, seen in Fig. 4A).
However, Panagotacos does not explicitly disclose “the step shaft has at least three shaft sections, and an interface of every two adjacent shaft sections among the three shaft sections forms a restrictive surface;” and “the step shaft is fitted with the restrictive holes in a plug-in manner, and the restrictive holes are restrictively fitted with the restrictive surfaces.”  
Kikuchi discloses a lens mounting structure, with step shafts (13A, 13B, Fig. 1 and 2), the step shaft has at least three sections (13a123, Fig. 2), and an interface of every two adjacent shaft sections among the three shaft sections forms a restrictive surface (seen in Fig. 2), and the step shaft is fitted with the restrictive holes in a plug-in manner (seen in Fig. 2) and the restrictive holes are restrictively fitted with the restrictive surfaces (seen in Fig. 2 and 6).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to use the step shafts and holes, such as taught by Kikuchi, for the lens mounting portion, as taught by Panagotacos. One of ordinary skill in the art would have been motivated to use the step shafts and holes of Kikuchi for matching the orientation of the lens array by matching the shaft diameter and thus adjusting the focal position and changing the light distribution characteristic (Kikuchi, pg. 2, paragraph 9 and 14).
Regarding claim 8, Panagotacos in view of Dross and  Kikuchi discloses the invention of claim 7, as cited above, and further discloses “the installation plate and the light plate are both disc-shaped structures, and a center line of the installation plate coincides with a center line of the light plate (seen in Panagotacos Fig. 3).”  
Regarding claim 9, Panagotacos in view of Dross and Kikuchi discloses the invention of claim 7, as cited above, and further discloses “different restrictive holes are fitted with different restrictive surfaces so that the lens forms different beam angles (seen in Kikuchi Fig. 6, the focal position is changed). 
However, Panagotacos in view of Kikuchi does not explicitly disclose “the beam 14angles comprise at least any two of 12 degrees, 24 degrees, and 36 degrees.”  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to select the focal positions to result in beam angles such as 12 degrees, 24 degrees, and 36 degrees. One of ordinary skill in the art would have been motivated to select those particular beam angles in order to meet the specific lighting needs of a given application (such as desired output). Please note that in the Instant Application, ¶ [0033, 0034],  applicant has not disclosed any criticality for the claimed limitations.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New prior art reference Dross address the new limitation “the auxiliary light incident surface comprises three auxiliary light incident surfaces that are parallelly disposed to each other.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/OLUSEYE IWARERE/Supervisory Patent Examiner, Art Unit 2875